

116 HR 8024 IH: WIC Waiver Extension Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8024IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Ms. Schrier (for herself and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo extend certain waivers under the WIC program during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the WIC Waiver Extension Act of 2020. 2.Extension of physical presence waiver under WIC during certain public health emergenciesSection 2203 of the Families First Coronavirus Response Act (Public Law 116–127; 42 U.S.C. 1786 note) is amended—(1)in subsection (a)(2), by striking any portion and all that follows through the period at the end and inserting the qualified emergency period described in subsection (c)(1).; and(2)by amending subsection (c) to read as follows:(c)Applicability(1)Qualified emergency periodThe qualified emergency period described in this paragraph is the period—(A)beginning on March 18, 2020; and(B)ending on September 30, 2021.(2)Effect of extensionThe Secretary may extend (without further application) a waiver approved by the Secretary and received by a State agency under this section before the date of the enactment of the WIC Waiver Extension Act of 2020 such that such waiver applies during the qualified emergency period described in paragraph (1).(3)SunsetThe authority under this section shall expire on September 30, 2021. .3.Extension of administrative requirements waiver under WICSection 2204 of the Families First Coronavirus Response Act (Public Law 116–127) is amended—(1)in subsection (c), by striking September 30, 2020 and inserting September 30, 2021; and(2)by adding at the end the following: (d)Effect of extensionThe Secretary of Agriculture may extend (without further application) a waiver approved by the Secretary of Agriculture and received by a State agency under this section before the date of the enactment of the WIC Waiver Extension Act of 2020 such that such waiver applies until September 30, 2021..